CALVERT IMPACT FUND, INC. ADMINISTRATIVE SERVICES AGREEMENT ADDENDUM TO SCHEDULE A Listed below are Funds that are entitled to receive administrative services from Calvert Investment Administrative Services, Inc. ("CIAS") under the Administrative Services Agreement dated March 1, 1999, and which will pay annual fees to CIAS pursuant to the Agreement. Calvert Green Bond Fund Class A 0.20% Class I 0.10% Class Y 0.20% For its services under this Administrative Services Agreement, CIAS is entitled to receive the fee indicated above based on average net assets. The liability to pay for services under the Agreement arises at the time a Series or Class commences operations, absent waivers. CALVERT IMPACT FUND, INC. BY: William M. Tartikoff Vice President and Secretary CALVERT INVESTMENT ADMINISTRATIVE SERVICES, INC. BY: Ronald M. Wolfsheimer Executive Vice President, Chief Financial and Administrative Officer Effective Date: October 31, 2013
